___________

                                      No. 95-3823
                                      ___________

United States of America,                        *
                                                 *
              Appellee,                          *
                                                 *    Appeal from the United States
     v.                                          *    District Court for the
                                                 *    District of Nebraska.
Corey J. Hupp,                                   *
                                                 *             [UNPUBLISHED]
              Appellant.                         *


                                      ___________

                        Submitted:    May 2, 1996

                            Filed:    May 10, 1996
                                      ___________

Before FAGG, BOWMAN, and HANSEN, Circuit Judges.
                               ___________

PER CURIAM.


     Corey J. Hupp challenges the 41-month sentence imposed by the
District Court1 after he pleaded guilty to conspiring to distribute
methamphetamine and to possess it with intent to distribute, in violation
of 21 U.S.C. §§ 841(a)(1) and 846 (1988).                 We affirm.


     After     an    evidentiary    hearing      at     which    Marcia    and       Ron   Delgado
testified about methamphetamine distributions they had made to Hupp, the
District     Court     found   Hupp       was    responsible        for        two    ounces     of
methamphetamine, and was not entitled to an acceptance-of-responsibility
reduction under U.S.S.G. § 3E1.1.


     Hupp first       contends     that    the       parties    agreed    he    would      be   held
accountable for only one ounce of methamphetamine, and that the




     1
      The Honorable Warren K. Urbom, United States District Judge
for the District of Nebraska.
government breached the plea agreement by introducing evidence of other
drug activity at the evidentiary hearing.      We reject this contention, as
the change-of-plea transcript clearly reflects that the parties agreed the
amount of methamphetamine at issue would be determined at sentencing, and
that there was no suggestion of any limit on that amount.        Moreover, Hupp
did not make this argument below.


      We also reject Hupp's argument that the District Court clearly erred
in calculating the amount of methamphetamine for which he was responsible.
See United States v. Williams, 77 F.3d 1098, 1100 (8th Cir. 1996) (standard
of review).   The District Court's decision to credit Marcia's testimony in
making its finding is virtually unassailable on appeal.       See United States
v. Wessels, 12 F.3d 746, 754 (8th Cir. 1993), cert. denied, 115 S. Ct. 105
(1994).   Hupp maintains that the District Court should not have held him
accountable for methamphetamine Marcia distributed to him around Christmas
1992, the month before the beginning date of the conspiracy as alleged in
the   indictment.       Ron,   however,    testified   that    he   distributed
methamphetamine to Hupp during the relevant period, and to the extent Hupp
received methamphetamine from Marcia in the month prior to the beginning
date alleged in the indictment, this conduct was part of "the same course
of conduct or common scheme or plan involving the offense of conviction"
and thus constituted relevant conduct.         See U.S.S.G. § 1B1.3(a)(2);
Williams, 77 F.3d at 1100; United States v. Chatman, 982 F.2d 292, 294 (8th
Cir. 1992).


      Finally, we conclude the District Court did not clearly err in
refusing to grant Hupp an acceptance-of-responsibility reduction, because
Hupp denied the extent of his role in the offense.      See U.S.S.G. § 3E1.1,
comment. (n.1(a)); United States v. Evans, 51 F.3d 764, 766 (8th Cir. 1995)
(standard of review).


      Accordingly, the judgment of the District Court is affirmed.




                                     -2-
A true copy.


     Attest:


           CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                            -3-